Citation Nr: 0941699	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to service connection for a chronic disability 
manifested by syncope.  

2.	Entitlement to increase in the staged ratings assigned for 
social anxiety and depression (10 percent prior to April 25, 
2007, and 30 percent from that date).  

3.	Entitlement to increase in the staged ratings assigned for 
hemorrhoids (0 percent prior to June 13, 2006 and 20 percent 
from that date).  

4.	Entitlement to a compensable rating for allergic rhinitis.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1997 to July 2003.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision of the Seattle, Washington, Department 
of Veterans Affairs (VA) Regional Office (RO), that, in 
pertinent part, denied service connection for a disability 
manifested by syncope, and granted service connection for 
social anxiety/depression, rated 10 percent, for allergic 
rhinitis, rated 0 percent, and for hemorrhoids, rated 0 
percent, all ratings effective July 26, 2003.  The Veteran's 
claims file is now in the jurisdiction of the Albuquerque, 
New Mexico RO.  A March 2008 rating decision by that RO 
increased the rating for social anxiety/depression to 30 
percent, effective April 25, 2007; and a September 2008 
rating decision increased the rating for hemorrhoids to 20 
percent, effective June 13, 2006.  


FINDINGS OF FACT

1.	A chronic disability manifested by syncope was not shown 
at any time during the pendency of the Veteran's claim 
seeking service connection for such disability.  

2.	Throughout the appeal period, the Veteran's social 
anxiety/depression has been manifested by symptoms reasonably 
shown to be productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily); occupational and 
social impairment with reduced reliability and productivity 
due to the service connected psychiatric disability is not 
shown at any time during the appeal period.   

3.	Prior to June 13, 2006, the Veteran's hemorrhoids were 
shown to have been irreducible with frequent recurrence; they 
were not manifested by persistent bleeding, anemia, or 
fissures.  

4.	From June 13, 2006, the Veteran's hemorrhoids have been 
rated at the maximum schedular rating provided for such 
disability; the schedular criteria are not shown to be 
inadequate.  

5.	At no time during the appeal period is the Veteran's 
allergic rhinitis shown to have been manifested by polyps, 50 
percent obstruction of nasal passages on both sides, or 
complete obstruction on one side, or by impairment 
approximating such a level of severity.  


CONCLUSIONS OF LAW

1.	Service connection for a disability manifested by syncope 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

2.	The Veteran's social anxiety/depression warrants a 30 
percent, but no higher, rating throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Codes 9400, 9434 (2009). 

3.	The Veteran's hemorrhoid disability warrants staged 
ratings of: (an increased) 10 percent prior to June 13, 2006, 
and 20 percent, but no higher, from that date.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.114, Diagnostic Code 7336 (2009).  

4.	A compensable rating for allergic rhinitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6522 (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of her claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A September 2003 letter explained the 
evidence necessary to substantiate her claims, the evidence 
VA was responsible for providing, and the evidence she was 
responsible for providing.  This letter also informed the 
appellant of disability rating and effective date criteria.  
The Veteran has had ample opportunity to respond/supplement 
the record and she has not alleged that notice in this case 
was less than adequate.  

Regarding the increased rating claims, as the rating decision 
on appeal granted service connection and assigned disability 
ratings and effective dates for the awards, statutory notice 
had served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A March 2006 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to 
increased initial ratings, and July 2006, March 2008, 
September 2008 and February 2009 supplemental SOCs (SSOCs) 
readjudicated the matters after the appellant and her 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has had ample 
opportunity to respond/supplement the record.  She has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in September 2003, May 2006, and 
April 2007.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  


II.  Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

The Veteran's DD Form 214 shows that she did not have any 
service outside the United States.  Her STRs include several 
references to the Veteran having had episodes of syncope on 
active duty, including in May 2001 and October 2002.  Records 
of her postservice treatment do not include any notation of 
episodes of syncope.  On September 2003 VA examination, the 
examiner noted the Veteran's history of syncopal episodes in 
service, and that she was currently asymptomatic.  The 
diagnosis was syncope episodes, etiology undetermined, 
resolved, no residuals at the present time.  

At the outset, it is noteworthy that the Veteran did not have 
active service in Southwest Asia, and that the presumptive 
provisions under 38 U.S.C.A. § 1117 do not apply.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Syncope, of itself, is a symptom that can be 
attributed to various disabilities.  Dorland's Illustrated 
Medical Dictionary 1622 (27th ed. 1988).  When the Veteran 
was evaluated for her syncopal episodes in service, an 
underlying cause was not determined.  A chronic disability 
manifested by syncopal episodes was not diagnosed.  
Furthermore, there is no evidence that at any time since her 
discharge from service the Veteran was seen and/or treated 
for a chronic disability manifested by syncopal episodes.  On 
VA examination it was determined that the syncopal episodes 
had resolved, with no residuals.  The Veteran herself 
indicated to the examiner that she has been asymptomatic for 
syncopal episodes.  Hence, there is no evidence that at any 
time during the pendency of her claim (See McClain v. 
Nicholson, 21 Vet. App. 319 (2007)) the Veteran has had a 
chronic disease manifested by syncopal episodes.  Without 
such evidence, there is no valid claim of service connection 
for a disability manifested by syncopal episodes.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of a 
disability is satisfied if the disability is demonstrated at 
the time the claim is filed or if present during the pendency 
of the claim.  

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability there from and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
ratings assigned with the grants of service connection, 
"staged" ratings are for consideration (and have been 
assigned by the RO for 2 of the 3 disabilities at issue).  

Social Anxiety/Depression 

The Veteran's service connected psychiatric disability 
(whether diagnosed as anxiety or depressive disorder) is 
rated under the schedule of ratings, mental disorders, 
38 C.F.R. § 4.130.  [Notably, separate ratings under 
38 C.F.R. § 4.130 would not be warranted for different 
components of the disability, as such would violate the 
prohibition against pyramiding in 38 C.F.R. § 4.14.] 

Under the schedule for rating mental disorders, a 10 percent 
rating is warranted where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; where symptoms 
are controlled by continuous medication.  A 30 percent rating 
is warranted with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent rating is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Codes, 9400, 9434.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41-50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed.1994).  A score of 51-60 is appropriate where there are 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A GAF 
score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Id.  

As was noted above, the RO has assigned staged ratings, with 
a rating of 10 percent assigned effective the date of award 
of service connection, and a 30 percent rating assigned 
effective April 25, 2007.  

On September 2003 VA examination, the Veteran reported that 
she felt anxious around people, particularly people that she 
did not know.  She became quiet and kept to herself when 
exposed to crowds or unfamiliar situations.  She experienced 
panic attacks in stores or in crowded places.  Her symptoms 
included becoming very anxious, with sweaty palms and shaking 
of hands, increased heart rate or feelings of palpitations, 
chest pains that were not of cardiac origin, extreme 
dysphoria and desire to avoid or leave certain situations.  
She also had intermittent depression, with decreased 
concentration; slow psychomotor activity; low interests, 
except for interest in taking care of her baby; social 
isolation; some irritability toward her husband; and 
decreased sleep.  She took medication for her symptoms.  

On mental status evaluation, the Veteran was casually dressed 
and well groomed, but seemed anxious and apprehensive 
throughout the interview, with avoidant eye contact.  Thought 
process and communication were good.  There were no 
hallucinations or delusions, but she reported some vivid 
dreams.  She appeared moderately anxious during the session 
and tended to avoid eye contact.  She denied having homicidal 
or suicidal thoughts, ideations, plans or intentions.  She 
was fully oriented.  She described some short term memory 
impairment, such as being forgetful, difficulty finding the 
correct word, and losing track of a conversation.  She had no 
obsessive or ritualistic behavior other than nail biting.  
Her speech was fluent, semi-spontaneous, well-articulated, 
logical and relevant.  She described intermittent panic 
attacks when exposed to unfamiliar situations, usually in 
crowded places.  These happened between once and twice a week 
and were milder now that she was on medication, but continued 
to occur.  She had intermittent anxiety, when exposed to 
social situations and mild depression that had worsened with 
the birth of her baby girl and was present on a daily basis.  
She denied impaired impulse control, but said that she became 
upset with her husband at times.  She described sleep 
impairment, much of it attributed to waking up to nurse her 
baby girl.  The diagnosis was social anxiety disorder.  Her 
GAF score was listed at 70, with scoring over the past year 
of between 70 and 75.  

VA outpatient treatment records dated from 2003 to 2006 
include reports of therapy sessions at a mental hygiene 
clinic in May 2005, when the Veteran complained that she did 
not believe that her medication was working.  Objective 
evaluation showed her to be casually and neatly dressed, with 
good hygiene.  Her speech was coherent and normal in rate, 
volume and articulation, but she became mildly tearful when 
discussing her two divorces.  Thought processes appeared to 
be logical and presented in a normal rate.  Associations were 
intact.  She presented no evidence of hallucinations or 
delusions during the session.  She maintained good eye 
contact and was well oriented.  Her mood was dysphoric, with 
congruent affect.  She denied any suicidal or homicidal 
ideation, plan or intent.  The GAF score assigned was 58.  

On April 2007 VA examination, the Veteran's past medical 
history was reviewed, including that she took medication for 
social anxiety, with only partial relief.  She continued to 
feel very anxious around people, particularly people she did 
not know.  She got sweaty palms, shaking, heart pounding, and 
felt like everyone was staring at her.  She felt chronically 
depressed, and experienced a chronic long term sadness that 
worsened periodically, particularly when she was off 
medication during her pregnancies.  She experienced poor 
concentration, low energy levels, irritability, social 
isolation, and lack of desire and motivation to do anything.  
Medication seemed to help the anxiety somewhat, but not the 
depression.  

On mental status evaluation, there was no impairment of 
thought process or communication, delusions, hallucinations, 
or inappropriate behavior.  There were no suicidal or 
homicidal ideation, plan or intent.  The Veteran was well 
oriented; her short and long term memory appeared to be 
without gross deficits.  She did not report obsessive or 
ritualistic behavior.  Her speech was normal in rate and 
tone, and appeared logical.  She described panic attacks that 
were intermittent and occurred when she was exposed to 
unfamiliar situations or people or in crowded places.  
Medication helped in this area, more so than for her 
depression.  During the examination, she appeared tense and 
anxious, but responded to reassurance.  It was noted that 
this had an adverse effect on her social and occupational 
functioning.  She presented with a dysphoric, irritable and 
anxious mood, with congruent and constricted affect, which 
also had a negative impact on her ability to function.  There 
were no problems with impulse control.  She stated that she 
slept adequately, except for disruptions due to her two young 
children.  It was the examiner's opinion that the Veteran's 
presentation and history suggested increasing levels of 
depression, with poor response to treatment.  The diagnoses 
were dysthymic disorder, consider major depressive disorder, 
and generalized anxiety disorder.  The current GAF score 
assigned was 65.  

Prior to April 25, 2007, the date of a VA examination, the 
Veteran's service connected psychiatric disability was 
primarily manifested by such symptoms as mild memory loss, 
vivid dreams, nail biting, moderate anxiety, panic attacks 
and depression.  On September 2003 VA examination the GAF 
score assigned was 70, reflecting "some difficulty in social 
occupational, or school functioning, but generally doing 
well".  These findings correlate fairly well with the 
criteria for a 30 percent rating, which indicate that such 
rating is warranted where there is "occupational and social 
impairment with occasional decrease in work efficiency  . . 
.(although generally functioning satisfactorily . . .)"   
Consequently, the Board finds that a 30 percent rating is 
warranted for the psychiatric disability for the entire 
appeal period.  

What is next for consideration is whether at any time during 
the appeal period (i.e., since the grant of service 
connection) the Veteran's psychiatric disability has been 
manifested by symptoms warranting a schedular rating in 
excess of 30 percent.  The record does not show that at any 
time during the appeal period, the Veteran has exhibited such 
symptoms as flattened affect (albeit she was noted to exhibit 
congruent and constricted affect and depressed mood, when 
examined in 2007), abnormal speech (rate and flow of speech 
were normal/appropriate on both 2003 and 2007 VA 
examinations), panic attacks more than once a week (while she 
self-reported in 2003 that she had them 1 to 2 times a week, 
it was also noted that they were triggered by her being in 
crowded places, and relieved with medication), difficulty in 
understanding complex commands (her thought processes were 
describes as good and normal), short or long term memory loss 
(while she has described episodes of forgetfulness, it was 
noted that she had no gross memory impairment), impaired 
judgment or impaired abstract thinking (none was noted).  

The Board notes that the GAF scores of 70 and 65 reflect mild 
impairment consistent with a 30 percent rating.  While a GAF 
score of 58 assigned by an outpatient therapist in May 2005 
represents moderate symptoms (to include flat affect), it is 
noteworthy that when such score was assigned the Veteran's 
mood was described as congruent, her thought processes were 
normal, her speech was coherent, and she was well-oriented, 
with no indication of hallucinations, or delusions.  
Consequently, the GAF score of 58 is unsupported by clinical 
observations, and cannot serve as a basis for an increased 
evaluation.  

The Veteran's overall disability picture, and level of 
functioning shown (While she had broken relationships with 
three previous husbands, she has been able on each occasion 
to re-establish a marital relationship, and is currently 
married; and while she has reported being unable to work, she 
has had, and tends to, two young children), most nearly 
approximate the criteria for a 30 percent rating.  Her 
symptoms are not shown to have resulted in reduced 
reliability and productivity, so as to warrant the next 
higher (50 percent) rating at any time during the appeal 
period.  

2.  Hemorrhoids

Hemorrhoids are rated under the criteria in 38 C.F.R. 
§ 4.114, Code 7336, which provides for a 0 percent rating for 
mild or moderate hemorrhoids; a 10 percent rating for large 
or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences; and a 20 
percent rating for hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures. 38 C.F.R. § 4.114, 
Code 7336.

On VA examination in September 2003, the Veteran reported 
flare-ups of hemorrhoids twice per week, manifested by pain, 
with occasional bleeding; she stated that these interfered 
with her daily activities and occupation.  On examination of 
the rectum there were three small internal hemorrhoids at 1, 
2, and 3 o'clock; these were slightly prolapsed, but not 
thrombosed.  There was no bleeding on examination.  They were 
slightly tender to palpation.  The diagnosis was symptomatic 
external hemorrhoids.  

On laboratory studies in the interim (see July 2005 
outpatient treatment record, e.g.), blood-work did not show 
any abnormalities indicating anemia.  On May 2006 VA 
examination it was noted that the Veteran's claims file and 
medical records had been reviewed.  She related that she had 
been treated with suppositories, and that, despite this, she 
believed her disorder had gotten worse over the past year.  
She had not had surgery for the disorder.  On examination, 
there were no clinical signs of anemia and no anal fissures 
were noted on clinical examination.  Three small external 
hemorrhoids, at 1, 2, and 3 o'clock were noted.  They were 
slightly prolapsed, but not thrombosed.  They were definitely 
protruding or bulging and slightly tender and painful on 
palpation.  There was no evidence of rectal bleeding from the 
hemorrhoids.  The diagnosis was external hemorrhoids, very 
symptomatic.  

Private treatment records show the Veteran was seen for her 
hemorrhoid disability on June 13, 2006.  At that time, 
examination of the rectum disclosed no tenderness, but the 
presence of bilateral skin tags.  An anal fissure was noted.  
Medication, a fiber supplement diet, and sitz baths were 
recommended.  

The first question before the Board is whether a compensable 
rating for hemorrhoids was warranted at any time prior to the 
current effective date of June 13, 2006.  In this regard, it 
is noteworthy that when the Veteran was examined by VA in 
2003, she was found to have three symptomatic hemorrhoids 
that were slightly prolapsed, but not thrombosed, or 
bleeding; however, she reported fairly frequent flare-ups, 
occasional bleeding, and resulting impact on her work and 
activities.  Tenderness was noted on examination, and the 
hemorrhoids were considered symptomatic.  Similar findings 
were found on examination in May 2006, with a notation of 
definite bulging and protrusion; the hemorrhoids were 
considered to be very symptomatic.  With resolution of 
reasonable doubt in the Veteran's favor, such findings 
reflect irreducible hemorrhoids with frequent recurrence, 
warranting a 10 percent rating.  As there was no evidence of 
persistent bleeding, secondary anemia, or fissures prior to 
June 13, 2006, a rating in excess of 10 percent was not 
warranted prior to that date.  

As the Veteran's hemorrhoids are now assigned the (20%) 
maximum rating under schedular criteria, what remains for 
consideration is whether referral for consideration of an 
extraschedular rating is warranted; this will be addressed 
below. decision.  

Allergic Rhinitis

Allergic rhinitis is rated under the criteria in 
38 C.F.R. § 4.97, Code 6522.  A 30 percent rating is 
warranted where it is manifested by polyps.  Without polyps, 
but with greater than 50 percent obstruction of nasal 
passages on both sides, or with complete obstruction on one 
side, a 10 percent rating is warranted.  38 C.F.R. § 4.97, 
Code 6522.  

In every instance where the schedule does not provide a 0 
percent rating for a diagnostic code, a 0 percent rating will 
be assigned when the requirements for a compensable rating 
are not met.  

On September 2003 VA examination the Veteran's nose and 
sinuses was essentially unremarkable, except for some mild 
nasal congestion, bilaterally.  There was 10 percent 
obstruction of the right nostril and 5 percent obstruction of 
the left nostril found.  The diagnosis was chronic allergic 
rhinitis, with recurrent acute exacerbations.  On May 2006 VA 
examination there was mild to moderate congestion involving 
both nostrils.  There was also mild to moderate injection of 
the mucosa of the nostrils.  There was 10 percent obstruction 
of the right nostril due to nasal congestion and 20 percent 
obstruction of the left nostril.  Examination revealed mild 
postnasal drip and slight injection of the pharynx.  The 
diagnosis was chronic allergic rhinitis, with recurrent acute 
exacerbations.  

The symptoms of the Veteran's allergic rhinitis shown by the 
record (i.e., on either VA examination) do not meet the 
criteria for a 10 percent rating.  At most, she is shown to 
have had 10 percent obstruction of the right nostril and 20 
percent obstruction of the left.  As such findings do not 
meet or approximate the criteria for a 10 percent rating 
under Code 6522, and as this Code does not provide for a 0 
percent rating for the disability, a 0 percent rating must be 
assigned.  38 C.F.R. § 4.31.  

Extraschedular Evaluation

The Board also has considered whether referral of any of the 
Veteran's claims for increase/further increase for 
consideration of an extraschedular rating is warranted.  An 
extraschedular rating is warranted based upon a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Under Thun v. Peake, 22 
Vet. App. 111 (2008), there is a three-step inquiry for 
determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is, thus, found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

In this case, comparing the disability levels and 
symptomatology associated with each disability on appeal with 
the schedular criteria for rating each such disability, the 
Board found that the level of impairment and symptoms shown 
are contemplated by the rating schedule; therefore, the 
schedular ratings assigned are not inadequate, and referral 
of the claims for extraschedular consideration is not 
required.  

Finally, the Board notes that the appellant has not expressly 
raised a claim seeking a total rating based on individual 
unemployability (TDIU).  Furthermore, the ratings for her 
service-connected do not meet the schedular criteria for 
TDIU.  See 38 C.F.R. § 4.16.  Examining the record to 
determine whether the case requires referral for 
extraschedular consideration, the Board notes that there is 
no indication that the Veteran has been seeking work, and 
although she has not worked since her discharge from service, 
the record does not suggest she is unable to work due to 
service connected disability, alone.  Consequently, referral 
of this case for extraschedular consideration is not 
indicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a chronic disability manifested by 
syncope is denied.  

A 30 percent rating for social anxiety/depression is granted 
for the entire appeal period, i.e., from the [earlier 
effective] date of the grant of service connection, subject 
to the regulations governing the payment of monetary awards; 
a rating in excess of 30 percent for social 
anxiety/depression is denied.  

An increased, 10 percent, rating is granted for the Veteran's 
hemorrhoid disability for the period prior to June 13, 2006, 
subject to the regulations governing payment of monetary 
awards; a rating in excess of 20 percent for the hemorrhoids 
from June 13, 2006 is denied.  

A compensable rating for allergic rhinitis is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


